Exhibit 10.67

THIRD AGREEMENT REGARDING PRIVATE PLACEMENT OF SECURITIES

OF

SUNESIS PHARMACEUTICALS, INC.

THIS AGREEMENT (the “Agreement”) is made and entered into as of this 19th day of
January, 2010, by and among SUNESIS PHARMACEUTICALS, INC., a Delaware
corporation (the “Company”), and the persons and entities listed on Exhibit A
hereto (the “Investors”).

RECITALS

A. The Company and the Investors wish to amend that certain Securities Purchase
Agreement, dated March 31, 2009, as amended on June 29, 2009 and October 27,
2009 (as amended, the “Purchase Agreement”), by and among the Company and the
Purchasers (as defined in the Purchase Agreement);

B. Pursuant to Section 7.4 of the Purchase Agreement, the Purchase Agreement may
be amended only by a written instrument signed by the Company and the Purchaser
or Purchasers holding or having the right to acquire, at the time of such
amendment, at least a majority-in-interest of the total Unit Shares (as defined
in the Purchase Agreement);

D. The undersigned hold or have the right to acquire at least a
majority-in-interest of the total Unit Shares (collectively, the “Requisite
Investors”).

AGREEMENT

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. AMENDMENT TO PURCHASE AGREEMENT.

1.1 The Company and the undersigned hereby agree that the definition of
“Purchaser Put Notice” in Section 1.1 of the Purchase Agreement is hereby
amended and restated to read as follows:

“‘Purchaser Put Notice’ means a written notice by the Lead Purchasers to the
Company and all Purchasers, which shall be delivered if the Majority Purchasers
elect to consummate the Common Equity Closing and shall set forth such election,
delivered (i) at any time prior to January 8, 2010, (ii) on or before
January 15, 2010, if a Cash Balance Notice is delivered no later than
January 12, 2010 and such Cash Balance Notice reflects a Cash balance of less
than $2.5 million as of January 8, 2010 or (iii) if a Cash Balance Notice
delivered no later than January 12, 2010 sets forth the Company’s Cash balance
as greater than $2.5 million as of January 8, 2010, at any time prior to the
earlier of (A) June 30, 2010, (B) five (5) Trading Days following the delivery
to the Lead Purchasers of a Cash Balance Notice reflecting a Cash balance of the
Company of less than $2.5 million and (C) the closing of an Alternative Common
Stock Financing.”

1.2 The Company and the undersigned hereby agree that Section 2.1(a)(iii) of the
Purchase Agreement is hereby amended and restated to read as follows:

“(iii) Common Equity Closing. Provided that the Stockholder Approval has been
obtained, following the First Unit Closing and the earlier of (i) delivery by
the

 

1.



--------------------------------------------------------------------------------

Company of written notice to the Purchasers of the election by the Company to
consummate the Common Equity Closing on or before the earlier of (A) the
delivery of a Purchaser Put Notice, (B) the consummation of an Alternative
Common Stock Financing and (C) June 30, 2010 (the “Company Election Notice”) and
(ii) delivery by the Lead Purchasers of the Purchaser Put Notice (in the case of
either (i) or (ii) above, the “Common Equity Closing Notice”), the Company shall
issue and sell to each Purchaser, and each Purchaser shall, severally and not
jointly, purchase from the Company, such number of shares of Common Stock equal
to the quotient resulting from dividing (i) the Common Equity Closing
Subscription Amount for such Purchaser by (ii) the Common Per Share Purchase
Price, rounded down to the nearest whole share (the “Pro Rata Share”); provided,
however, that the Purchasers shall have no obligation to purchase the Common
Equity Shares if the Majority Purchasers provide written notice to the Company
within ten (10) Trading Days following the delivery of the Company Election
Notice, that the Purchasers will not participate in the Common Equity Closing
(the “Non-Participation Notice”) or if the gross amount to be received at the
Common Equity Closing is less than the Minimum Aggregate Common Equity
Subscription Amount, taking into account any agreement by a Purchaser to
purchase more than its Pro Rata Share of the shares of Common Stock to be sold
in the Common Equity Closing, and the Company is unable to secure additional
purchasers, acceptable to the Lead Purchasers, to participate in the Common
Equity Closing such that the Minimum Aggregate Common Equity Subscription Amount
is met. The delivery of the Company Election Notice shall be in the sole
discretion of the Board, and the delivery of the Non-Participation Notice or the
Common Equity Closing Notice shall be in the sole discretion of the Majority
Purchasers. There shall be no obligation on the part of the Majority Purchasers
to elect to consummate the Common Equity Closing and, by extension, to cause the
Lead Purchasers to deliver a Purchaser Put Notice, but if such Purchaser Put
Notice is delivered, or a Non-Participation Notice is not timely delivered
following a Common Equity Closing Notice, each Purchaser shall be obligated to
purchase its Pro Rata Share of the shares of Common Stock to be sold in the
Common Equity Closing, and if a Purchaser Put Notice is delivered, the Company
shall be obligated to sell the shares of Common Stock to be sold in the Common
Equity Closing. In the event that any Purchaser does not satisfy the foregoing
obligation, the other Purchasers shall have the right, but not the obligation,
to purchase the Pro Rata Portion of such defaulting Purchaser. Notwithstanding
any other provision of this Agreement, in the event the Common Equity Closing is
consummated, if any Purchaser fails to purchase its Pro Rata Share of Common
Stock in such Common Equity Closing, then such Purchaser’s Preferred Stock shall
automatically be converted into Common Stock in such amounts and on such terms
as provided in Section 4(m) of the Certificate of Designation, which shall be
the Company’s and each other Purchaser’s sole and exclusive remedy for such
Purchaser’s failure to purchase its Pro Rata Share in the Common Equity Closing.
No later than January 12, 2010, the Company shall deliver to the Lead Purchasers
a Cash Balance Notice reflecting the Company’s Cash balance as of January 8,
2010 and, if such Cash Balance Notice sets forth the Company’s Cash balance as
greater than $2.5 million as of January 8, 2010, the Lead Purchasers may request
until such time as the Company delivers a Cash Balance Notice that sets forth
the Company’s Cash balance as less than $2.5 million (in which case the Company
shall promptly deliver such requested Cash Balance Notice, which shall be dated
as of a recent practicable date), or the Company may elect to deliver one or
more future Cash Balance Notice(s) at any time prior to the earlier of June 30,
2010 and the closing of an Alternative Common Stock Financing.”

 

2.



--------------------------------------------------------------------------------

2. MISCELLANEOUS. Any capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Purchase Agreement. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. A
facsimile, telecopy or other reproduction of this Agreement may be executed by
one or more parties hereto and delivered by such party by facsimile or any
similar electronic transmission device pursuant to which the signature of or on
behalf of such party can be seen. Such execution and delivery shall be
considered valid, binding and effective for all purposes. At the request of any
party hereto, all parties hereto agree to execute and deliver an original of
this Agreement as well as any facsimile, telecopy or other reproduction hereof.
Other than as set forth herein, the Purchase Agreement shall remain in full
force and effect. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Upon
the execution of this Agreement by the Company and the Requisite Investors, all
parties to the Purchase Agreement shall be bound by this Agreement.

[Signature Pages Follow]

 

3.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY:     INVESTORS: SUNESIS PHARMACEUTICALS, INC.     BAY CITY CAPITAL FUND
V, L.P. Signature:  

/s/    Daniel N. Swisher, Jr.

    By:  

/s/    Carl Goldfischer

Print Name:   Daniel N. Swisher, Jr.     Name:   Carl Goldfischer Title:  
President and CEO     Title:   Managing Director Address:   395 Oyster Point
Boulevard, #400         South San Francisco, CA 94080             BAY CITY
CAPITAL FUND V CO-INVESTMENT FUND, L.P.       By:  

/s/    Carl Goldfischer

      Name:   Carl Goldfischer       Title:   Managing Director

SUNESIS PHARMACEUTICALS, INC.

THIRD AGREEMENT REGARDING PRIVATE PLACEMENT OF SECURITIES – SIGNATURE PAGE



--------------------------------------------------------------------------------

GROWTH EQUITY OPPORTUNITIES FUND, LLC By:  

/s/    Charles W. Newton, III

Name:   Charles W. Newton, III Title:   Manager of NEA 12 GP, LLC, which is the
general partner of NEA Partners 12, L.P., which is the sole general partner of
New Enterprise Associates 12, L.P., the sole member of Growth Equity
Opportunities Fund, LLC

SUNESIS PHARMACEUTICALS, INC.

THIRD AGREEMENT REGARDING PRIVATE PLACEMENT OF SECURITIES – SIGNATURE PAGE



--------------------------------------------------------------------------------

ALTA BIOPHARMA PARTNERS III, L.P. By:   Alta BioPharma Management III, LLC By:  

/s/    Ed Hurwitz

Name:   Ed Hurwitz Title:   Director ALTA BIOPHARMA PARTNERS III GMBH & CO.
BETEILIGUNGS KG By:   Alta BioPharma Management III, LLC By:  

/s/    Ed Hurwitz

Name:   Ed Hurwitz Title:   Director ALTA EMBARCADERO BIOPHARMA PARTNERS III,
LLC By:  

/s/    Ed Hurwitz

Name:   Ed Hurwitz Title:   Manager

SUNESIS PHARMACEUTICALS, INC.

THIRD AGREEMENT REGARDING PRIVATE PLACEMENT OF SECURITIES – SIGNATURE PAGE



--------------------------------------------------------------------------------

SWISHER REVOCABLE TRUST By:  

/s/    Daniel N. Swisher, Jr.

Name:   Daniel N. Swisher, Jr. Title:   Trustee

SUNESIS PHARMACEUTICALS, INC.

THIRD AGREEMENT REGARDING PRIVATE PLACEMENT OF SECURITIES – SIGNATURE PAGE



--------------------------------------------------------------------------------

BJERKHOLT/HAHN FAMILY TRUST By:  

/s/    Eric Bjerkholt

Name:   Eric Bjerkholt Title:   Trustee

SUNESIS PHARMACEUTICALS, INC.

THIRD AGREEMENT REGARDING PRIVATE PLACEMENT OF SECURITIES – SIGNATURE PAGE



--------------------------------------------------------------------------------

STEVEN BLAKE KETCHUM By:  

/s/    Steven Blake Ketchum

SUNESIS PHARMACEUTICALS, INC.

THIRD AGREEMENT REGARDING PRIVATE PLACEMENT OF SECURITIES – SIGNATURE PAGE



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF INVESTORS

Bay City Capital Fund V, L.P.

Bay City Capital Fund V Co-Investment Fund, L.P.

Growth Equity Opportunities Fund, LLC

Alta BioPharma Partners III, L.P.

Alta BioPharma Partners III GmbH & Co. Beteiligungs KG

Alta Embarcadero BioPharma Partners III, LLC

Swisher Revocable Trust

Bjerkholt/Hahn Family Trust

Steven Blake Ketchum